Citation Nr: 1734147	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-18 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin
ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issue of entitlement to service connection for human immunodeficiency virus has been raised by the record in an October 2016 personal hearing before the Board as well as in a June 2015 VA medical opinion, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board notes that the Veteran testified that his vision problems are caused by sinus conditions and allergies that began to manifest during a period of service, and that this claim is partially corroborated by the Veteran's service separation survey of medical history in which the Veteran reported a history of sinusitis and hay fever.  However, the Veteran has not specifically filed a claim for service connection for sinusitis.  To the extent he wishes to pursue such a claim, he should do so.

The issue of entitlement to service connection for a vision problem is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A May 2009 rating decision continuing the denial of the Veteran's claim for PTSD became final, because the Veteran did not submit a timely VA Form 9 within 60 days of the issuance of a statement of the case.

2.  New and material evidence raising a reasonable possibility of substantiating the claim has been added to the record since the May 2009 rating decision.

3.  The Veteran has a current diagnosis of PTSD related to a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision continuing the denial of the Veteran's claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110 , 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for PTSD

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  As explained below, new and material evidence sufficient to reopen the claim has been submitted.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for an acquired psychiatric disorder in December 2006.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in May 2009, the RO found that the Veteran had not submitted new and material evidence to reopen his claim.  The Veteran filed a notice of disagreement, but the decision became final after he failed to perfect his appeal within 60 days after the issuance of a statement of the case.  The Veteran subsequently filed a claim to reopen the issue again, and, in January 2013, the RO once again found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

In the May 2009 rating decision, the RO denied the Veteran's claim, because the evidence of record did not corroborate a claimed stressors or establish a relationship between the claimed stressors and a diagnosis of PTSD.  The Veteran subsequently submitted a June 2016 medical opinion from a VA social worker indicating that the Veteran had participated in a military sexual trauma program since July 2009, and that his military sexual trauma led to the manifestation of PTSD as well as major depressive disorder.  

The Veteran also provided extensive testimony to the Board regarding his reported stressor in service, which provided additional details about the incident.

Therefore, the evidence submitted since the last final denial is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is deemed reopened.

Service Connection for PTSD

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304  (f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting that "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board also acknowledges that the relevant VA regulation stipulate that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor. In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

In this case, the Veteran has been diagnosed with PTSD by multiple VA medical professionals.

In 2012, a VA examiner opined that the claimant contends he was the victim of a military sexual assault and his statement during the examination seemed both sincere and convincing given the extraordinary detail he provided about the traumatic incident.  The examiner acknowledged that the record did not support such an incident, but explained that such would be consistent with the fact that the claimant states he never reported the incident to anyone (during his military service) due to his overwhelming fear for his own safety.  Therefore, the only other record of this report would be from other providers with whom the claimant has personally confided this information.

The Board met with the Veteran at a Board hearing and found his testimony regarding the in-service sexual assault to be credible.  Moreover, the Veteran's consistency of detail throughout the claims file regarding the details of this heinous attack, led credence to his account, and give weight to the examiner's opinion.  The Veteran has also submitted statements from family members attesting to his changed personality post-service.

Given the finding that the sexual assault occurred in service, and the fact that PTSD has been diagnosed based on such an incident, the Board finds that the criteria for PTSD have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence having been received, the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD is deemed reopened.

Service connection for an PTSD is granted.


REMAND

The Veteran is seeking service connection for an eye disability which he believes onset during his time in service.  His testimony at his Board hearing in October 2016 lays out his contentions.  

He testified at a personal hearing before the Board in October 2016 that his vision problems first began during the third week of basic training when he awoke in the early morning, with eye pain.  He reported going to sick call and being diagnosed with defective eye vision, and treated for his sinuses and hay fever.  The Veteran also indicated that, after a period of service, the condition was severe enough to cause blurry vision and sensitivity to sunlight.  The Veteran reported that he had a current diagnosis of glaucoma and cataracts, and the Veteran was diagnosed with conjunctivitis in January 2016.  The Veteran indicated that he first started wearing glasses 10 to 15 years prior to the examination (approximately October 2001 to October 2006).  See Transcript.

The Veteran's service treatment records are silent for reports of or treatment for an eye disorder.  His separation examination evaluated his eyes as normal, and noted 20/20 vision.  In a survey of medical history provided contemporaneously with his service separation examination, the Veteran reported having vision in both eyes.  The Veteran also initially indicated a history of eye trouble, but he, ultimately, crossed out this selection and marked the box denying having or ever having had a history of eye trouble.  The Veteran did clearly indicate a history of sinusitis and hay fever.

VA treatment records indicate that the Veteran fractured his eye orbit in 1978.

The record is then silent for several decades.  The Veteran's treatment records as early as 2005 indicate that the Veteran had a diagnosis of visual disturbance and cataracts.

In 2015, a VA doctor completed a generic form suggesting that the Veteran had a visual disability as a result of his military service.  However, no rationale was provided for the opinion.  As such, the duty to obtain a medical opinion has been triggered.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his eye/vision disabilities.  The examiner should diagnose any current visual disability, to include glaucoma and cataracts, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any such disability either began during or was otherwise caused by his military service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


